Citation Nr: 1638634	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right arm injury, to include nerve damage other than from carpal tunnel syndrome (hereinafter "right arm disorder").

2.  Entitlement to service connection for residuals of a left arm injury (hereinafter "left arm disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a live videoconference hearing before the Board at the local RO in his September 2010 substantive appeal (VA Form 9).  He did not report for a scheduled Board hearing in April 2012 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal. 38 C.F.R. § 20.704 (d) (2015).

In April 2014 the Board disposed of other appellate issues and remanded the enumerated issues to the RO for further development.  The April 2014 Board decision also dismissed an appeal of entitlement to service connection for carpal tunnel syndrome of the right upper extremity that had also been on appeal.  Because of this, the Board has characterized the right upper extremity issue to not include the carpal tunnel syndrome. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary in this matter.  Since this matter was remanded in April 2014, the Veteran's representative submitted a brief in June 2016 (uploaded in VBMS in August 2016) that pointed to the RO's need to address additional evidence obtained by issuing a supplemental statement of the case.  Since the last SSOC was issued in August 2014 there have been additional VA records generated and uploaded in Virtual VA through September 14, 2016.  These records reference right upper extremity issues.  For example, a May 2015 primary care record notes that the Veteran was unable to extend his arm and had reduced sensation in the right hand, with a history of an injury to this arm when someone fell on him.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31 (b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37 (a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

The AOJ did not prepare an SSOC considering this newly received VA-generated evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran.  

Regarding the left arm disorder, the service treatment records documented an injury to the left arm after falling on it while roller skating.  He was diagnosed with muscle strain.  Later in October 1973 a report of injury described a sprain to the left wrist treated with a splint.  See 48 pg STRS entered into VBMS 4/27/14.  The RO denied service connection for a left arm disorder on the basis that there was no residual disability and there was no post service medical evidence pertaining to the left arm.  However the post service medical evidence obtained included records from February 2009 that showed abnormal nerve conduction study (NCS) findings pertinent to the left arm said to be positive evidence of a left ulnar neuropathy.  See 180 page VA recs entered in VBMS on 2/27/09 at pages 30-33.  Such findings were not addressed in an August 2010 VA examination that addressed left upper extremity symptoms reported as hand cramping at the time.  

The Veteran's representative has clarified in the June 2016 post remand brief that the left arm disorder on appeal encompasses nerve damage.  As such, the record does not include adequate medical opinion evidence responsive to potentially applicable legal standards to resolve the claim for service connection for the left arm disorder, to include possible nerve damage from the documented in-service elbow injury.  Hence, further medical development of this claim is warranted. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303   (2007).

With respect to the right arm disorder, the Veteran has repeatedly alleged having injured the right arm in an accident not documented in the service treatment records but which is consistent with his MOS of an outside wire and antenna man.  Specifically, he has alleged having been in an incident while working on an antenna when someone working higher up fell and struck him on the way down.  See 1/11 VA spine examination for history.  See also 10/4/10 psych consult in 148 page document received in VBMS on 2/14/11 at pg 92 for detailed account.  Although the RO has not attempted to confirm this incident through official sources such as JSRRC, it is consistent with his MOS.  Thus, an examination should address whether he has any residual injury to the right arm from this incident.  The Board further notes that there was a post service laceration to his right arm that should be addressed by the examiner when considering this matter.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) to assess the nature and etiology his right and left arm disabilities.  A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that a left arm and/or a right arm disorder began during or is causally related to service, or was any arthritis or neurological disorder of the left and/or right arm manifested to a compensable degree within one year of his discharge from service?  

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  In addressing the arm disorders the examiner should address the lay evidence as to continuity of symptoms.  Regarding the left arm, the examiner should address the February 2009 electrodiagnostic findings of ulnar neuropathy in relation to the elbow injury documented in service.  For the right arm, the examiner should discuss his reported lay history of injury while working in his MOS of antenna repair  when he was struck in the right arm by a falling individual also working on the antenna.  The examiner should also address the post service laceration injury to this right arm treated in May 2008.   

2.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claims for service connection for left and right arm disorders.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




